Citation Nr: 0639723	
Decision Date: 12/21/06    Archive Date: 01/05/07

DOCKET NO.  04-22 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected residuals of a right ankle fracture.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for bilateral pes 
planus.

4.  Entitlement to service connection for right elbow 
tendonitis.

5.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from November 1997 to 
November 2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision by which the RO denied 
entitlement to the disabilities enumerated above with the 
exception of residuals of a right ankle fracture for which 
service connection was granted.  Regarding the latter, the 
veteran is contesting the initial zero percent rating 
assigned.  By that rating decision, the RO denied service 
connection for rosacia.  By May 2004 rating decision, the RO 
granted service connection for that condition, and the issue 
is no longer before the Board, as the full benefit sought has 
been granted.  Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 
1997).  

In connection with this appeal, it is noted that the veteran 
requested and was scheduled for a personal hearing before a 
Veterans Law Judge at the RO in September 2005.  Although he 
was notified of the time and date of the hearing by mail sent 
to his last known addresses, he failed to appear for that 
hearing and neither furnished an explanation for his failure 
to report nor requested a postponement or another hearing.  
Pursuant to 38 C.F.R. § 20.704(d) (2006), when an appellant 
fails to report for a scheduled hearing and has not requested 
a postponement, the case will be processed as though the 
request for a hearing was withdrawn.  

The issues of service connection for an increased rating for 
a service-connected right ankle disability and service 
connection for a left ankle disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's bilateral pes planus was present on entry 
into service and is not shown to have been aggravated 
thereby.

2.  The veteran has right elbow tendonitis that is related to 
active service.

3.  The veteran does not suffer from bilateral hearing loss 
within the meaning of VA regulations.  


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306 (2006).

2.  Right elbow tendonitis was incurred in active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).

3.  Alleged bilateral hearing loss is not due to disease or 
injury that was incurred in active duty service. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in March 2003 and April 2004 letters, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also advised the veteran to identify any 
additional information that he felt would support his claims 
and effectively informing him to submit any relevant evidence 
in his possession.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The Board acknowledges that the content of the VCAA notices 
provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below, or that such notice, 
with respect to any disability rating and effective date 
assigned for right elbow tendonitis, can be subsequently 
provided by the RO.  The claims decided herein are denied, 
and no disability ratings or effective dates will be 
assigned.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are April and May 2004 VA medical examination reports.  The 
veteran failed to report for VA medical examinations set to 
take place in May 2003.  There is no indication that there is 
any outstanding medical or other evidence relevant to the 
issues decided herein.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159(c)(4). 

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992). Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b). 

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306- 07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Discussion

Bilateral pes planus 

Mild pes planus was noted on entry into service.  In 
September 2002, pes planus was noted when the veteran 
complained of bilateral ankle pain after running.

On April 2004 VA orthopedic examination, the examiner 
observed bilateral pes planus.  The veteran complained of 
bilateral foot pain.  The veteran used no orthotics.  Upon 
observing the veteran's feet, the examiner noted no arches 
and characterized the veteran's pes planus as moderate.  
Indeed, he indicated that the veteran's pes planus was 
"greatly more than just mild."  The examiner explained that 
there was pain on palpation of the Achilles tendons and 
arches of the feet.  These and other symptoms, according to 
the examiner, indicated that the veteran's pes planus was 
moderate bilaterally.  However, inspection of the veteran's 
shoes revealed no abnormal wear.  The diagnosis was of 
moderate pes planus bilaterally.

A May 2004 X-ray study of the feet showed a unicameral cyst 
in the left os calcis, which was a developmental anomaly.  
There was no acute asseous or adjacent soft tissue 
abnormality.  The radiologist's impression was unicameral 
bone cyst of the left calcaneus and no acute process.


The presumption of soundness does not attach herein because 
bilateral pes planus was shown on entry into service.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Thus, service 
connection can be granted on the basis of aggravation alone.  
38 C.F.R. § 1153; 38 C.F.R. § 3.306.

The Board concludes that despite the foregoing evidence, 
service connection for bilateral pes planus based on 
aggravation must be denied.  38 C.F.R. § 3.306.  The 
veteran's disability has been described as moderate as 
opposed to mild on examination in 2004, but this is just an 
alternative characterization of the veteran's bilateral pes 
planus.  The Board recognizes that the veteran's bilateral 
pes planus was assessed as mild on entry into service.  
However, the 2004 VA examiner merely stated an opinion 
regarding the correct adjective with which to illustrate the 
state of the veteran's bilateral pes planus.  The examiner 
did not indicate that the veteran's bilateral pes planus had 
worsened in service, and he did not assert that any worsening 
was beyond the natural progression of the condition.  The May 
2004 X-ray study, moreover, would militate against any 
findings of aggravation, as no acute osseous or soft tissue 
abnormalities were shown.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Right elbow tendonitis

The service medical records show complaints of right elbow 
pain.  In June 2001, right elbow tendonitis was diagnosed.  
On separation, the veteran did not report any right elbow 
problems and none were found.

On April 2004 VA orthopedic examination, the examiner 
observed no abnormality of the right elbow.  Range of motion 
of the right elbow was normal.  There was, however, pain on 
palpation of the tendon posterior to the elbow.  The examiner 
diagnosed right elbow tendonitis but indicated that a left 
elbow X-ray study yielded normal results.

Although an X-ray study was negative for right elbow 
disabilities, the examiner concluded that the veteran 
currently has right elbow tendonitis.  Because of the 
proximity of this finding to the veteran's active service the 
Board concludes that the evidence is in equipoise with regard 
to whether currently manifested right elbow tendonitis was 
first manifest in service.  In resolving all doubt in the 
veteran's behalf service connection for right elbow 
tendonitis is granted.

Bilateral hearing loss 

On enlistment examination in May 1996, the veteran's hearing 
was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
0
0
LEFT
5
5
0
5
5

In January 1997, the veteran's hearing was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
0
-5
-5
LEFT
10
5
5
5
-5



In March 1999, hearing was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
-5
5
LEFT
10
10
5
5
5

In March 2000, hearing was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
-50
0
0
LEFT
10
10
5
5
5

In March 2001, hearing was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
-5
5
5
LEFT
5
10
0
0
5

On separation, the veteran's hearing was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
5
0
LEFT
5
10
0
0
5



On May 2004 VA audiologic examination, the veteran's hearing 
was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
0
20
LEFT
20
15
10
10
10

Speech recognition was 94 percent bilaterally.

As apparent from the foregoing, at no time has the veteran's 
hearing fallen within the VA definition of hearing 
impairment.  38 C.F.R. § 3.385.  Auditory thresholds at the 
applicable frequencies have not risen to the level of 40 
decibels.  Indeed, at no time have auditory thresholds in the 
applicable frequencies exceeded 25 decibels.  The veteran's 
speech recognition, moreover, is not less than 94 percent.  
Because he does not meet the criteria for hearing impairment, 
service connection for hearing loss is denied.  Id.; 
38 C.F.R. § 3.303.; Gilpin, supra; Degmetich, supra.   

This is a case where the preponderance of the evidence weighs 
against the veteran's claim, as none of the evidence suggests 
hearing loss within the meaning of VA regulations.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt rule is not for application.  Ortiz, 
274 F.3d at 1365; see also 38 U.S.C.A. § 5107.


ORDER

Service connection for bilateral pes planus is denied.

Service connection for right elbow tendonitis is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Service connection for bilateral hearing loss is denied.


REMAND

Because the veteran has not been apprised of disability 
ratings and effective dates as mandated by the Court in 
Dingess/Hartman, the RO must send the veteran a corrective 
VCAA notice as applicable in accordance with the Court's 
holding.

In his June 2004 substantive appeal, the veteran indicated 
that he was receiving private medical treatment for his 
service-connected right ankle disability and for his claimed 
left ankle disability.  After obtaining the necessary release 
from the veteran, the RO should make reasonable efforts to 
obtain this evidence.

In the event that private medical records are received, the 
RO should schedule a VA orthopedic examination.  The examiner 
must assess the current severity of the veteran's service-
connected right ankle disability and opine regarding the 
etiology of any diagnosed left ankle disability as instructed 
below.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice detailing information regarding 
disability ratings and effective dates as 
applicable under the Court's holding in 
Dingess/Hartman.

2.  Obtain private medical treatment 
records regarding the veteran's ankles 
after securing information from the 
veteran as to treatment facilities, 
approximately dates of treatment, and a 
signed release form.

3.  IF private medical records are 
received regarding the veteran's ankles, 
schedule a VA orthopedic examination to 
(1) determine the severity of the 
veteran's service-connected right ankle 
disability.  Range of motion measurements 
should be provided.  All symptoms should 
be described in detail; the examiner in 
this regard should identify any objective 
evidence of pain or functional loss due to 
pain associated with the service-connected 
disability.  The examiner should be 
requested to provide an opinion as to the 
extent that right ankle pain limits the 
veteran's functional ability.  The 
examiner should also be requested to 
determine whether, and to what extent, the 
right ankle exhibits weakened movement, 
excess fatigability, or incoordination.  
Finally, the examiner should comment on 
the effect of the right ankle disability 
on range of motion.  The orthopedic 
examiner must (2) determine whether the 
veteran suffers from a left ankle 
disability.  If so, the examiner should 
provide an opinion regarding the etiology 
thereof, including whether it is at least 
as likely as not that any currently 
manifest right ankle disability is related 
to active service.  

A rationale for all conclusions must be 
provided.  The claims folder, including 
all existing service medical records, must 
be made available to the examiner for 
review in conjunction with the 
examination.  In the report, the examiner 
must indicate whether the claims file was 
reviewed and identify the records on which 
he or she relied.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


